Title: To James Madison from Fontaine Maury, 20 July 1790
From: Maury, Fontaine
To: Madison, James


Dear sir.
Fredg. July 20. 1790
Your favor of the 4th Instant came duly to hand and I am much obliged for the information it contained.
I have Shiped to the address of my Brother Six hhds Tobacco being the amount of your Crop, should you have occasion you can draw as usual.
Inclosed is a Copy your account Balance due £21.10.3 which I have this day taken the Liberty to draw on you for, at 20 days sight, in favor Messrs Ludlow & Goold, and I hope ’twill not be inconvenient to you to honor it.
There seems to be great exertions in some of the districts for the next Congress. In this, I hear of no opposition. Mr Corbin is very active in Middlesex and the counties which compose that district. Your friends were well a few days ago. I am with Regard D sir Your mo: ob St
Fontaine Maury
 
[Enclosure]


The Honble. James Madison jr. Esqr.


1788
In A/C wh: Fontaine Maury

Dr.



June 5th.
To Cash paid drayage 6 Hhds. Tobo. to Venus

6



Augt. 10
 " Oznaburgs & Rolls as ⅌ Bill given your Bror:
5
11
1


October 30
 " 250. 8d. Nails 2/. Inspection 3 Hhds Tobo 7/6

9
6


Decr. 7
 " 3 ps. Kendall Cotton @ 48/ 2 lbs. bro: Thread 24/
7
12



"
 " Buttons &c to Negroe Sawney

3
9


18
 " 11 pr. yarn Holl 23/9 472 yds. Cloth @ 6/
2
10
9


"
 " 4½ yds. Plaines @ 2/6 2 Sides Leather @ 21/.
2
13
3


19
 " Cash paid Stage Driver

3



20
 " do    "   Inspection 3 Hhds. Tobacco

7
6


1789






April 7
 " 50 yds. German Oznaburgs@ 15d
3
6
8



 " 4 yds. Linnen &c to Negroe Sawney

9
3


Novr: 10
 " 4 ps. Kendall Cotton @ 37/6 @ 40/ @ 50/.
8
17
6



 " 33 yds. German oznaburgs16d
2
6
8



 " 6 yds. blue Plaines @ 3/ 9 pr. Plaid Holl @ 1/9
1
13
9



 " 2 lb. bro: Thread @ 4/. 1 Sack Salt 15/ Buttons 1/3
1
4
3



 " 1 Side upper Leather 22/. 20¾ lb. Salt Ditto @ 18d
2
13
0


Decr. 31
 " Cash for ½ lb. Jesuits Bark

14



March 2
 " do    "  ¼ lb. do    do

7




 " 1 Hatt &c to Sawney

5
10


June 3
 " Cash pd. Inspection 5 Hhds Tobo.

12
6


1790

£42
10
3


July 20
To Balance as Below
21
10
3


1789
Infra Cr





July 13
By My Bill on you in favor F S Gray
21
0
0



 " Balance due F. M.
21
10
3




42
10
3


 